DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings are objected to because, when only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear (See 37 C.F.R 1.84(u)(1)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The specification is objected to due to the following informality.
	On page 7, line 23 recites the element “time 16.”  However, the reference character 16 does not appear in the Drawings.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 9-10 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 9 states that the distinct point is reached “during a rapid change of the gradient.”  However, the limitation “the gradient” lacks sufficient antecedent basis because claim 1, from which claim 9 depends, is silent on the limitation “a gradient.”  The limitation “a gradient” is introduced in claim 8.  Furthermore, in light of the specification, the limitation “rapid change” lacks clarity because it is unclear the degree to which a change would qualify as a rapid change as opposed to, for example, a gradual change.  Such a determination requires the use of subjective judgement.  Appropriate correction is required.
Claim 12 states that the at least one lithium-ion cell is a high-voltage battery.  However, the limitation “a high-voltage battery” lacks clarity because, in light of the specification, it is unclear the degree to which a battery voltage can be considered as a high battery voltage, as opposed to, for example, a low battery voltage.  Such a determination requires the use of subjective judgment.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1, 4-10, and 12 are rejected under 35 U.S.C. 103 as being obvious in view of Kodama (US 2019/0334213) and Aridome (US 2016/0049821).

Per claim 1, Kodama teaches a method for determining a capacity (¶93) of at least one cell (Fig. 4; module M; ¶85), during open circuit voltage aging with the aid of at least one distinct point in at least one voltage curve during a charging process and/or in at least one open circuit voltage of the cell, comprising:
measuring the at least one open circuit voltage of the cell or measuring the at least one voltage curve of the cell during the charging process of the cell; detecting the at least one distinct point of the at least one open circuit voltage of the cell or of the at least one voltage curve of the cell during the charging process (A processing device 200 is configured to measure the OCV of a module M and detect a distinct value of the OCV at a particular SOC (Fig. 6; ¶85));
checking a shift of the at least one distinct point in at least one of the at least one open circuit voltage of the cell and the at least one voltage curve of the cell due to open circuit voltage aging; ascertaining the at least one distinct point in the open circuit voltage of the cell or in the voltage curve of the cell when a non-shift of the distinct point has been checked (A shift of the distinct OCV value is checked by determining whether the distinct OCV value is outside a predetermined flat region (Fig. 6; ¶86).  When the distinct OCV value within the predetermined flat region, i.e., the distinct OCV value is non-shifted, a full-charge capacity of the module M can be calculated (Fig. 6; ¶86-93)); and
using the at least one distinct point as a state of charge reference point (The SOC value associated with the distinct OCV value may be used in calculating the full-charge capacity of the module M (¶89)).

However, Kodama is silent on the cell being a lithium-ion cell.  In contrast, Aridome teaches a full charge capacity estimation method for an energy storage device comprising a lithium ion battery (Abstract; ¶31).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kodama such that a lithium-ion cell is provided.  One of ordinary skill would make such a modification for the purpose of providing a secondary battery (Aridome; ¶31).

Per claim 4, Kodama in view of Aridome teaches the method according to claim 1, wherein the at least one distinct point is ascertained in an open circuit voltage characteristic curve (Kodama; Fig. 6; ¶85).

Per claim 5, Kodama in view of Aridome teaches the method according to claim 1, wherein the at least one distinct point is formed at a state of charge between 10% and 90% (The SOC associated with the distinct OCV value may be 60% (Kodama; Fig. 7; ¶91)).

Per claim 6, Kodama in view of Aridome teaches the method according to claim 1, wherein the at least one distinct point is formed at a state of charge between 30% and 70% (The SOC associated with the distinct OCV value may be 60% (Kodama; Fig. 7; ¶91)).

Per claim 7, Kodama in view of Aridome teaches the method according to claim 1, wherein the at least one distinct point is ascertained during an AC charging process (Kodama; ¶61).

Per claim 8, Kodama in view of Aridome teaches the method according to claim 1, wherein the at least one distinct point is ascertained by way of a gradient of the voltage (Aridome teaches acquiring a maximum rate of change of an OCV curve for determining a full charge capacity of a battery pack (Fig. 3; ¶116).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kodama such that a maximum rate of change of an OCV value of the lithium-ion cell is obtained.  One of ordinary skill would make such a modification for the purpose of calculating a full charge capacity of a lithium-ion battery (Aridome; ¶116)).

Per claim 9, Kodama in view of Aridome teaches the method according to claim 1, wherein the distinct point is reached during a rapid change of the gradient (Aridome teaches acquiring a maximum rate of change of an OCV curve for determining a full charge capacity of a battery pack (Fig. 3; ¶116).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kodama such that a maximum rate of change of an OCV value of the lithium-ion cell is obtained.  One of ordinary skill would make such a modification for the purpose of calculating a full charge capacity of a lithium-ion battery (Aridome; ¶116)).

Per claim 10, Kodama in view of Aridome teaches the method according to claim 9, wherein a charging current can be integrated, or is integrated, up to a subsequent exactly determinable distinct point, proceeding from the rapid change of the gradient (Current accumulation is performed between two SOC value (Aridome; ¶59)).
Per claim 12, Kodama in view of Aridome teaches the method according to claim 1, wherein the at least one lithium-ion cell is a high-voltage battery (Kodama; ¶6).


10.	Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being obvious in view of Kodama and Aridome, in view of Asakura et al. (US 2001/0022518).

Per claim 2, Kodama in view of Aridome does not explicitly teach the method according to claim 1, wherein the capacity of the at least one lithium-ion cell, during open circuit voltage aging is ascertained with the aid of the at least one distinct point while charging the lithium-ion cell with a constant voltage.
In contrast, Asakura teaches a capacity estimation method for a lithium-ion cell wherein the cell is charged in a constant current mode and a constant voltage mode (¶79).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kodama in view of Aridome such that a lithium-ion cell is charged in a constant voltage mode.  One of ordinary skill would make such a modification for the purpose of charging a lithium-ion battery during a capacity estimation process (Asakura; ¶79).

Per claim 3, Kodama in view of Aridome does not explicitly teach the method according to claim 1, wherein the at least one distinct point is generated, without a customary waiting period, while charging the at least one lithium-ion cell with a constant current and with a constant voltage to a cell voltage that can be reliably assigned to a state of charge.
In contrast, Asakura teaches a capacity estimation method for a lithium-ion cell wherein the cell is charged in a constant current mode and a constant voltage mode (¶79).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kodama in view of Aridome such that a lithium-ion cell is charged in a constant current mode and a constant voltage mode.  One of ordinary skill would make such a modification for the purpose of charging a lithium-ion battery during a capacity estimation process (Asakura; ¶79).

Per claim 11, Kodama in view of Aridome does not explicitly teach the method according to claim 1, wherein the lithium-ion cell already exhibits polarization effects, or for reducing a waiting period, continues to be charged with a constant current via a constant voltage.
In contrast, Asakura teaches a capacity estimation method for a lithium-ion cell wherein the cell is charged in a constant current mode and a constant voltage mode (¶79).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Kodama in view of Aridome such that a lithium-ion cell continues to be charged with a constant current via a constant voltage.  One of ordinary skill would make such a modification for the purpose of charging a lithium-ion battery during a capacity estimation process (Asakura; ¶79).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852